Citation Nr: 0022420	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  99-07 317	)	DATE
	)
	)              

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to April 
1975.  The veteran also served in the National Guard for 
about 5 and a half years, from approximately 1959 to 1963, 
during which he served six months on active duty for training 
from approximately June 1960 to December 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that denied the veteran's claim of 
entitlement to service connection for PTSD.  A notice of 
disagreement was received in December 1999.  A statement of 
the case was issued in January 1999.  A substantive appeal 
was received from the veteran in March 1999.  A hearing was 
held at the VA RO in Columbia in June 1999.


FINDINGS OF FACT

The medical evidence does not show that the veteran suffers 
from PTSD.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.304 (f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that a particular disease or injury 
was incurred or aggravated during active duty or active duty 
for training.  Service connection may also be granted for a 
disability resulting from an injury incurred or aggravated 
during inactive duty training.  
38 U.S.C.A. §§ 101(2), (24), 1110, 1131 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (1999).  A "determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Further, service connection for PTSD requires medical 
evidence diagnosing the condition; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (1999).

Statutory law as enacted by Congress also charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  This threshold requirement is critical since 
the duty to assist a veteran with the development of facts 
does not arise until the veteran has presented evidence of a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498, 505 
(1995).

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (Court) as "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  A claimant therefore cannot meet this burden merely 
by presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under § 5107(a).  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).


The Court has held that a PTSD claim is well grounded where 
the veteran has "submitted medical evidence of current PTSD; 
lay evidence (presumed to be credible for these purposes) of 
an in-service stressor, which in a PTSD case is the 
equivalent of in-service incurrence or aggravation; and 
medical evidence of a nexus between service and the current 
PTSD disability".  Cohen (Douglas) v. Brown, 10 Vet. App. 
128, 137 ( 1997); see also Harth v. West, No. 98-2061 (Vet. 
App. July 19, 2000) (citing Cohen (Douglas)).  Therefore, the 
first requirement to find a case involving PTSD well-grounded 
is that there be a medical diagnosis of PTSD.  

The Board notes that the veteran has not presented any 
evidence indicating that he has ever been given a diagnosis 
of PTSD.  Although the veteran indicated in his hearing 
testimony of June 1999 that he was given Valium for a nervous 
condition when he was on active duty in the National Guard as 
well as when he was on active duty in the Army in 1974 and 
1975, there is no indication in the veteran's service medical 
records (SMRs) of him ever receiving Valium or any other 
treatment for a nervous condition.  It is noted that although 
attempts were made to obtain any medical records of the 
veteran dated during his period of National Guard service, no 
such records were found.  

The veteran reported in his entrance examination for the Army 
dated September 1974 that he had no history of any nervous 
condition or other psychiatric disorder.  There is no record 
of the veteran ever being treated while on active duty from 
October 1974 to April 1975 for any psychiatric disorder or 
nervous condition.  The veteran was given a mental status 
evaluation while he was on active duty, and was found to have 
no mental illness.  Finally, there is no mention in the 
report of the veteran's separation examination dated March 
1975 of any psychiatric disorder or nervous condition.  The 
veteran himself indicated in the report of his medical 
history dated March 1975 that he had never had nervous 
trouble of any sort, and was in good health.

The veteran was seen at the East Orange, New Jersey VA 
Medical Center (VAMC) several times in 1986, 1987 and 1988, 
never for psychiatric disorders, but usually for alcohol 
intoxication and dependence.

Records from the VAMC in Fayetteville, North Carolina 
indicate that the veteran was seen for several different 
complaints from March 1992 to July 1996, with no diagnosis of 
any psychiatric disorder, with the most common diagnosis 
being alcohol abuse.

The Board notes that medical records from the Columbia VAMC, 
dated from October 1997 to April 1998, do indicate that the 
veteran was seen for depression, apparently related to the 
then recent deaths of his brother and girlfriend.  The 
veteran was also referred for grief counseling and substance 
abuse treatment in January 1998, with a provisional 
"diagnosis" of suicidal ideation; he was subsequently 
diagnosed with major depression.  A head CT performed March 
1998 found mild atrophy, with right basal ganglia region 
calcification probably on a degenerative basis.   The veteran 
was seen at the Columbia VAMC many times, however, he was 
never treated for any psychiatric difficulty other than 
depression and suicidal ideation related to the deaths of his 
brother and girlfriend.  

As to a letter of record from Ms. [redacted] dated June 
1999, indicating that the veteran suffered from "Post 
Traumatic Stress", the Board notes that Ms. [redacted], as a 
self-reported former secretary, is not competent to offer a 
medical diagnosis.   As noted previously, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under § 5107(a).  Grottveit, supra.

The veteran indicated in hearing testimony of June 1999 that 
doctors had told him that he must have had a trauma at one 
time which caused his nervous condition.  However, it is 
noted that a nervous condition is never mentioned in any of 
the veteran's medical records.  The Court, in addressing such 
evidence, has held that a layman's account, filtered through 
a layman's sensibilities, of what a doctor purportedly said 
is simply too attenuated and inherently unreliable to 
constitute medical evidence required to render a claim well 
grounded.  Robinette v. Brown, 8 Vet.App. 69, 77 (1995).

The Board notes that the veteran, in his hearing testimony of 
June 1999, did refer to an incident which he alleges caused 
him to have a nervous condition.  Specifically, he alleges 
that, while he was on active duty for training with the 
National Guard, in late June or early July 1960, he witnessed 
an accident at the firing range, in which the person standing 
next to him accidentally shot and killed another soldier.  As 
noted above, attempts were made by the RO to obtain the 
veteran's National Guard records, to no avail.  However, even 
assuming that this incident occurred, the bottom line in this 
case is that there is still no evidence of a current medical 
diagnosis of PTSD.

Therefore, without a current medical diagnosis of PTSD, the 
Board is compelled to find the veteran's claim not well 
grounded.  Absent a well grounded claim, there is no duty to 
assist the veteran.  Caluza v. Brown, 7 Vet. App. 498, 505 
(1995).


ORDER

Entitlement to service connection for post traumatic stress 
disorder (PTSD) is denied.





		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals


 
- 4 -


- 1 -


